     Case 1:17-cv-01384-DAD-JLT Document 69 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JONATHAN GRIGSBY,                                 Case No. 1:17-cv-001384-DAD-JLT (PC)
12                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE
                                                        AN OPPOSITION OR STATEMENT OF NO
13           v.                                         OPPOSITION TO DEFENDANT’S MOTION
                                                        FOR SUMMARY JUDGMENT
14    M. HERNANDEZ,
15                       Defendant.                     14-DAY DEADLINE

16

17          On January 12, 2021, Defendant filed a motion for summary judgment pursuant to Federal

18   Rule of Civil Procedure 56. (Doc. 61). Local Rule 260(l) provides:

19          Opposition, if any, to the granting of the motion shall be served and filed by the
            responding party not more than twenty-one (21) days after the date of service of the
20
            motion. A responding party who has no opposition to the granting of the motion
21          shall serve and file a statement to that effect, specifically designating the motion in
            question. Failure of the responding party to file an opposition or to file a statement
22
            of no opposition may be deemed a waiver of any opposition to the granting of the
23          motion and may result in the imposition of sanctions.
24   L.R. 260(l).

25          More than twenty-one days have passed since service of the motion for summary

26   judgment, and Plaintiff has not filed a response. Accordingly, Plaintiff is ORDERED to file,

27   within 14 days, an opposition or statement of no opposition to Defendant’s motion for summary

28   judgment. (Doc. 61). Failure to comply with this order may result in a recommendation for
     Case 1:17-cv-01384-DAD-JLT Document 69 Filed 04/13/21 Page 2 of 2


 1   the Court to grant Defendant’s motion for summary judgment as unopposed or the

 2   imposition of sanctions for failure to comply with a court order. See L.R. 110.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 13, 2021                          _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                 2
